Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 1 of 13 PageID: 21993




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

   OCCIDENTAL CHEMICAL                           )   Hon. Madeline Cox Arleo
   CORPORATION,                                  )   Hon. Magistrate Joseph A. Dickson
                                                 )
                                                 )   Civil Action No. 2:18-CV-11273
                          Plaintiff,             )   (MCA-JAD)
                                                 )
                                                 )   STATEMENT OF MATERIAL
          v.                                     )   FACTS IN SUPPORT OF SMALL
                                                 )   PARTIES GROUP’S MOTION FOR
                                                 )   PARTIAL SUMMARY JUDGMENT
   21ST CENTURY FOX AMERICA,                     )   ON OCCIDENTAL CHEMICAL
   INC., et al.,                                 )   CORPORATION’S SUCCESSOR
                                                 )   LIABILITY
                                                 )
                           Defendants.           )   Return Date: April 6, 2020
                                                 )
                                                 )   Oral Argument Requested
                                                 )


         The Small Parties Group (“SPG”), through undersigned counsel and pursuant to Fed. R.

  Civ. P. 56 and D.N.J. L.R. 56.1(a), submits this statement of material facts as to which there is no

  genuine issue of material fact to be tried.

         1.      Starting in the mid-1940s, Kolker Chemical Works, Inc., manufactured DDT and

  phenoxy herbicides at the chemical manufacturing facility at 80 Lister Avenue in Newark, New

  Jersey, adjacent to 120 Lister Avenue (collectively, the “Lister Plant”). Ex. 1 (Occidental Chem.

  Corp.’s Resps. to Standard Set Interrogs. (hereinafter “OxyChem’s Resps. to Interrogs.”) at 3–6.)

         2.      In 1947, ownership of the real property underlying the Lister Plant was transferred

  to Kolker Realty Company. Ex. 2 (Indenture Between Leon Alvin Kolker & Myrtle Kolker &

  Kolker Realty Co. (Jan. 2, 1947).)




                                                     1
                                                                                             15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 2 of 13 PageID: 21994



         3.      In 1950, Kolker Realty Company merged into an affiliated company, Kolker

  Chemical Works, Inc. Ex. 3 (Agreement of Merger & Consolidation Between Kolker Chemical

  Works, Inc. & Kolker Realty Co. (Mar. 1950).) The surviving corporation was named Kolker

  Chemical Works, Inc. Id.

         4.      In 1951, Diamond Alkali Company, a firm not affiliated with the Kolker entities,

  acquired the stock of Kolker Chemical Works, Inc. Ex. 4 (Escrow Agreement Between Leon A.

  Kolker, Diamond Alkali Co., & Bankers Trust Co. (Sept. 18, 1951).)

         5.      In 1953, Kolker Chemical Works, Inc., was renamed Diamond Alkali Organic

  Chemicals Division, Inc. Ex. 5 (Certificate of Amendment of Certificate of Incorporation of

  Kolker Chemical Works, Inc. (Feb. 10, 1953).)

         6.      In 1954, Diamond Alkali Company dissolved Diamond Alkali Organic Chemicals

  Division, Inc. (formerly, Kolker Chemical Works, Inc.) into itself and expressly assumed its assets

  and liabilities. Ex. 6 (Minutes of Special Meeting of the Board of Directors of Diamond Alkali

  Organic Chemicals Division, Inc. (Dec. 22, 1954); Ex. 7 (Daniels Aff., Dec. 31, 1954.)

         7.      From 1951 to 1967, Diamond Alkali Company manufactured pesticides and

  herbicides at the Lister Plant. Ex. 1 (OxyChem’s Resps. to Interrogs. at 2 n.2 & 4–5.)

         8.      In 1967, The Shamrock Oil and Gas Company was merged into Diamond Alkali

  Company, with the latter the surviving corporation. The company’s name was changed to Diamond

  Shamrock Corporation (“DSC I”). Ex. 8 (Agreement of Merger Between Diamond Alkali Co. &

  The Shamrock Oil & Gas Corp. (Sept. 21, 1967).)

         9.      DSC I owned and operated the Lister Plant until it was shut down in 1969, and sold

  it in 1971. Ex. 1 (OxyChem’s Resps. to Interrogs. at 2 n.2 & 4–6); Ex. 9 (Letter from James B.




                                                  2
                                                                                            15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 3 of 13 PageID: 21995



  Worthington, Dir. Envtl. Affairs, Diamond Shamrock Corp., to Michael Catania, New Jersey Dep’t

  Envtl. Prot. (June 10, 1983).)

          10.     In July 1983, DSC I formed a wholly owned subsidiary named New Diamond

  Corporation. Ex. 10 (Certificate of Incorporation of New Diamond Corp. (July 14, 1983)); Ex. 11

  (Def. Occidental Chem. Corp.’s Counterstatement of Material Facts in Opp’n to Pls.’ Mot. for

  Partial Summ. J., ¶ 14, New Jersey Dep’t Envtl. Prot. v. Occidental Chem. Corp., Civil Action No.

  L-9868-05 (N.J. Super. Ct. Law Div. June 24, 2011).)

          11.     In August 1983, DSC I, New Diamond Corporation, and D Sub, Inc. (a wholly

  owned subsidiary of New Diamond Corporation) entered into an intracorporate reorganization by

  means of a reverse triangular merger by which D Sub, Inc. merged with and into DSC I, and all

  shares of DSC I were converted into the shares of New Diamond Corporation, so that New

  Diamond Corporation became the parent company of DSC I.1 Ex. 12 (Plan & Agreement of

  Merger Between Diamond Shamrock Corp., D Sub, Inc., & New Diamond Corp. (Aug. 31, 1983).)

          12.     Concurrently with the merger, DSC I changed its name to Diamond Chemicals

  Company. Ex. 13 (Certificate of Amendment of Restated Certificate of Incorporation of Diamond

  Shamrock Corp. (Aug. 31, 1983).) Further, New Diamond Corporation changed its name to

  Diamond Shamrock Corporation (“DSC II”)—the second entity in this Statement of Material Facts

  to have that name (the first being DSC I). Ex. 14 (Certificate of Incorporation as Amended of

  New Diamond Shamrock Corp. (Aug. 31, 1983).)




  1
    A reverse triangular merger is a merger in which (1) the buyer creates a merger subsidiary (or uses an
  existing subsidiary) to acquire the target company; (2) the buyer’s merger subsidiary merges with and into
  the target company; (3) the target company assumes all of the merger subsidiary’s assets, rights, and
  liabilities by operation of law; (4) the merger subsidiary ceases to exist as a separate entity; and (5) the
  target company survives the merger and becomes the buyer’s subsidiary. 4 James D. Cox & Thomas Lee
  Hazen, Treatise on the Law of Corporations § 22:15 (3d ed. Dec. 2019 Update).

                                                       3
                                                                                                     15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 4 of 13 PageID: 21996



            13.   Soon thereafter, in October 1983, Diamond Chemicals Company (formerly DSC I)

  changed its name again—this time to Diamond Shamrock Chemicals Company (“DSCC”). Ex.

  15 (Restated Certificate of Incorporation of Diamond Chemicals Co. (Oct. 21, 1983).)

            14.   In September 1986, DSC II sold the stock of DSCC to Oxy-Diamond Alkali

  Corporation. Ex. 16 (Stock Purchase Agreement by & Among Diamond Shamrock Corp.,

  Occidental Petroleum Corp., Occidental Chemical Holding Corp., & Oxy-Diamond Alkali Corp.

  (Sept. 4, 1986).)

            15.   Later that month DSCC changed its name to Occidental Electrochemicals

  Corporation. Ex. 17 (Certificate of Amendment of Restated Certificate of Incorporation of

  Diamond Shamrock Chemicals Co. (Sept. 23, 1986).)

            16.   In April 1987, DSC II merged into itself its subsidiary Diamond Shamrock Merger

  Company and changed its name to Maxus Energy Corporation (“Maxus”). Ex. 18 (Certificate of

  Ownership & Merger Merging Diamond Shamrock Merger Co. into Diamond Shamrock Corp.

  (Apr. 16, 1987).)

            17.   On November 20, 1987, Oxy-Diamond Alkali Corporation merged into its parent,

  Occidental Chemical Corporation. Ex. 19 (Certificate of Ownership & Merger of Oxy-Diamond

  Alkali Corp. into Occidental Chemical Corp. & Appointment of Agent for Service (Nov. 20,

  1987).)

            18.   On November 25, 1987, Occidental Electrochemicals Corporation was merged

  with and into its parent, Occidental Chemical Corporation, together with two other subsidiaries.

  Ex. 20 (Certificate of Ownership & Merger of Occidental Electrochemicals Corp. into Occidental

  Chemical Corp. & Appointment of Agent for Service (Nov. 25, 1987)); Ex. 21 (Def. Occidental

  Chem. Corp.’s Answers & Objs. to Pls.’ Second Set of Reqs. for Admis. to Def. Occidental Chem.



                                                 4
                                                                                          15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 5 of 13 PageID: 21997



  Corp. at 8, New Jersey Dep’t Envtl. Prot. v. Occidental Chem. Corp., Civil Action No. L-9868-05

  (N.J. Super. Ct. Law Div. Dec. 2, 2009).)

          19.    The Lister Plant was part of the Diamond Alkali Superfund Site listed on the

  National Priorities List in 1984. (OxyChem Compl. (ECF No. 1) ¶ 14.)

          20.    With respect to EPA’s decades of conducting investigative and response actions on

  the Passaic River, OxyChem alleges that it has historically taken responsibility for the former

  operations at the Lister Plant. Id. ¶¶ 22–28.

          21.    In 2005, the New Jersey Department of Environmental Protection and the

  Administrator of the New Jersey Spill Compensation Fund (collectively, “NJDEP”) filed a five-

  count complaint against OxyChem and six related entities in the Superior Court of New Jersey.

  Ex. 22 (Compl. & Jury Demand for Trial by Jury, New Jersey Dep’t Envtl. Prot. v. Occidental

  Chem. Corp., Civil Action No. L-9868-05 (N.J. Super. Ct. Law Div. Dec. 13, 2005).)

          22.    NJDEP asserted claims for violation of New Jersey’s Spill Compensation and

  Control Act, N.J.S.A. 58:10-23.11a to -23.11z (the “Spill Act”); the New Jersey Water Pollution

  Control Act, N.J.S.A. 58:10A-1 to -37.23; and New Jersey common law, based on the widespread

  contamination of the Passaic River caused by the Lister Plant’s decades of intentional discharges

  and their subsequent migration upstream and downstream. Id. ¶¶ 4, 15–32, 52–65 (Spill Act), 66–

  72 (Water Pollution Control Act), 73–81 (public nuisance), 82–85 (trespass), 86–89 (strict

  liability).

          23.    In 2008, OxyChem filed cross-claims against its co-defendants for contribution

  under the Spill Act, among other theories of liability. Ex. 23 (Def. Occidental Chem. Corp.’s

  Answer, Affirmative Defenses and Crossclaims to Pls.’ Second Am. Compl., New Jersey Dep’t




                                                  5
                                                                                           15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 6 of 13 PageID: 21998



  Envtl. Prot. v. Occidental Chem. Corp., Civil Action No. L-9868-05 (N.J. Super. Ct. Law Div.

  Oct. 3, 2008).)

          24.       In 2010, NJDEP filed a Third Amended Complaint asserting the same five causes

  of action against OxyChem and asserting two additional causes of action against several other

  defendants. Ex. 24 (Third Am. Compl. & Demand for Trial by Jury, New Jersey Dep’t Envtl. Prot.

  v. Occidental Chem. Corp., Civil Action No. L-9868-05 (N.J. Super. Ct. Law Div. Aug. 26, 2010).)

          25.       In 2011, NJDEP moved for partial summary judgment, seeking judgment as a

  matter of law that, among other things, (1) DSCC2 “discharged dioxin, DDT and other hazardous

  substances into the Passaic River;” and (2) “OCC [OxyChem] is DSCC’s direct successor by

  merger and is liable under the Spill Act for all cleanup and removal costs associated with DSCC’s

  discharges.” Ex. 25 (Br. in Supp. of Pls.’ Mot. for Partial Summ. J. Against Occidental Chem.

  Corp. & Maxus Energy Corp. at 1, New Jersey Dep’t Envtl. Prot. v. Occidental Chem. Corp., Civil

  Action No. L-9868-05 (N.J. Super. Ct. Law Div. May 6, 2011).)

          26.       NJDEP argued that DSCC discharged dioxin, DDT, and other hazardous substances

  into the Passaic River during the entire period of its plant operations, id. at 13–17; that DSCC was

  liable for all past and future cleanup and removal costs associated with its discharges, id. at 17–

  18; that OxyChem was strictly, jointly, and severally liable for DSCC’s discharges because it was

  DSCC’s successor by merger, id. at 18–23; and that OxyChem’s argument that the Lister Plant

  liabilities were transferred out of DSCC before DSCC merged into OxyChem was without merit,

  id. at 23–27.




  2
   To be consistent with the nomenclature used in the state court litigation, we refer hereinafter to Diamond
  Alkali and DSC I collectively as “DSCC,” the name DSC I had adopted at the time that an OxyChem
  affiliate acquired it.

                                                      6
                                                                                                    15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 7 of 13 PageID: 21999



         27.      OxyChem opposed NJDEP’s motion in a 51-page brief, which included eighteen

  pages of argument that Maxus, not OxyChem, was the successor to any Lister Plant-related

  liabilities. Ex. 26 (Occidental Chem. Corp.’s Opp’n to Pls.’ Mot. for Partial Summ. J. at 8–25,

  New Jersey Dep’t Envtl. Prot. v. Occidental Chem. Corp., Civil Action No. L-9868-05 (N.J. Super.

  Ct. Law Div. June 24, 2011).)

         28.      On July 15, 2011, the court held a hearing on NJDEP’s motion for partial summary

  judgment. Ex. 27 (Tr. of Hr’g on Pls.’ Mot. for Partial Summ. J. at 1, 5, New Jersey Dep’t Envtl.

  Prot. v. Occidental Chem. Corp., Civil Action No. L-9868-05 (N.J. Super. Ct. Law Div. July 15,

  2011).) NJDEP opened with its argument on successor liability, which spans 29 transcript pages,

  id. at 5–33; OxyChem then offered its position on the issue, extending over 38 transcript pages, id.

  at 64–102; Maxus argued the same issue over 9 pages, id. at 164–72; and NJDEP then made a

  rebuttal argument on successor liability, which covered 21 more transcript pages, id. at 177–97.

         29.      After making findings of fact on the relevant corporate history on July 15, 2011,

  (id. at 209–13), Judge Lombardi ruled from the bench on July 19, 2011 on the successor liability

  issue, first considering and rejecting OxyChem’s argument that further discovery was needed to

  resolve the successor liability issue. Ex. 28 (Tr. of Proceedings, New Jersey Dep’t Envtl. Prot. v.

  Occidental Chem. Corp., Civil Action No. L-9868-05 (N.J. Super. Ct. Law Div. July 19, 2011), at

  235–36, 242.)

         30.      Instead, the court concluded as a matter of law that OxyChem is the legal successor

  of DSCC and its corporate predecessors and that this was true even if Maxus could also be

  considered a successor under equitable principles. Id. at 239–44.

         31.      Having previously determined that discharges from the Lister Plant gave rise to

  Spill Act liability, the New Jersey court addressed whether, “as the direct legal successor” to



                                                   7
                                                                                             15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 8 of 13 PageID: 22000



  DSCC, OxyChem is “then considered under the law as liable as a discharger under the Spill Act.”

  Id. at 235.

          32.       The New Jersey court remarked that OxyChem had offered no reason for it not to

  decide, under “unchallenged Hornbook law, that based on assuming all the stock and the

  Certificate of Incorporation, OCC [OxyChem] is the legal successor of DSCC, which was the legal

  successor of Old Diamond Shamrock [DSC I].” Id. at 239–40.

          33.       The court said:

          So I am going to enter an order that OCC [OxyChem] is as the undisputed legal,
          you know, successor by merger with DSCC, that they are responsible for the
          liabilities of the original Diamond Shamrock Corporation [DSC I].

          So that’s my decision in that regard. And I don’t see a reason to delay and complete
          discovery on these other issues.

  Id. at 244.

          34.       The court also entered a written order granting NJDEP’s motion for partial

  summary judgment on the issue of OxyChem’s responsibility for discharges associated with the

  Lister Plant. Ex. 29 (Order Partially Granting Pls.’ Mot. for Partial Summ. J. Against Occidental

  Chem. Corp., Maxus Energy Corp. & Tierra Sols., Inc., New Jersey Dep’t Envtl. Prot. v.

  Occidental Chem. Corp., Civil Action No. L-9868-05 (N.J. Super. Ct. Law Div. July 19, 2011).)

          35.       The order said:

          It is . . .

          ORDERED that Plaintiffs’ motion for partial summary judgment on Count I of
          Plaintiffs’ Third-Amended Complaint against Defendant[] Occidental Chemical
          Corporation is hereby GRANTED; that Occidental Chemical Corporation is
          strictly, jointly and severally liable under the Spill Compensation and Control Act
          for all past cleanup and removal costs incurred by Plaintiffs associated with the
          discharges of hazardous substances at and from the Lister Plant property,
          commonly known to be located at 80 Lister Avenue in Newark, New Jersey, into
          the Passaic River; IT IS FURTHER,



                                                   8
                                                                                             15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 9 of 13 PageID: 22001



         ORDERED that a declaratory judgment is hereby entered against Defendant[]
         Occidental Chemical Corporation, finding it strictly, jointly and severally liable
         under the Spill Compensation and Control Act for all future cleanup and removal
         costs that may be incurred by Plaintiffs associated with the discharges of hazardous
         substances at and from the Lister Plant property, commonly known to be located at
         80 Lister Avenue in Newark, New Jersey, into the Passaic River . . . .

  Id.

         36.     Judge Lombardi expressly framed the issue before the court as whether, “as the

  direct legal successor” to DSCC, OxyChem is “then considered under the law as liable as a

  discharger under the Spill Act.” Ex. 28 (Tr. of Proceedings at 235, New Jersey Dep’t Envtl. Prot.

  v. Occidental Chem. Corp., Civil Action No. L-9868-05 (N.J. Super. Ct. Law Div. July 19, 2011).)

         37.     OxyChem’s opposition to the NJDEP’s motion for partial summary judgment

  acknowledged that a finding that OxyChem was the successor to the Lister Plant liabilities was

  essential to NJDEP’s motion. Ex. 26 (Occidental Chem. Corp.’s Opp’n to Pls.’ Mot. for Partial

  Summ. J. at 10–11, New Jersey Dep’t Envtl. Prot. v. Occidental Chem. Corp., Civil Action No. L-

  9868-05 (N.J. Super. Ct. Law Div. June 24, 2011) (arguing that the possibility that an entity other

  than OxyChem inherited the Lister Plant liabilities was by itself reason to deny NJDEP’s motion).)

         38.     OxyChem did not appeal the court’s order finding it liable for the Lister Plant-

  related liabilities as DSCC’s successor, but instead paid $190 million to settle NJDEP’s claims

  against it. Ex. 30 (Consent J., New Jersey Dep’t Envtl. Prot. v. Occidental Chem. Corp., Civil

  Action No. L-9868-05 (N.J. Super. Ct. Law Div. Dec. 16, 2014)); Ex. 31 (Order on the Entry &

  Approval of the Consent J. Between Pls. & Def. Occidental Chem. Corp. & Dismissal of Pls.’

  Claims & Certification as Final J. Pursuant to R. 4:42-2, New Jersey Dep’t Envtl. Prot. v.

  Occidental Chem. Corp., Civil Action No. L-9868-05 (N.J. Super. Ct. Law Div. Dec. 16, 2014).)

         39.     OxyChem responded to a Standard Set of Interrogatories in this matter, which asked

  OxyChem, among other things, the following:


                                                  9
                                                                                            15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 10 of 13 PageID: 22002



           To the extent You intend to claim You are not the legal successor to the business
           entity that conducted the Operations described in response to Interrogatory No. 2,
           Identify and describe any transaction(s) related to the ownership of the business
           entity that conducted the Operations described in response to Interrogatory No. 2.
           The time period for this interrogatory is from the earliest date of Your Operations
           to the present.

   Ex. 1 (OxyChem’s Resps. to Interrogs. at 6.)

           40.    In response, OxyChem acknowledged its status as legal successor:

           OxyChem acknowledges that, based on its 1986 purchase of the stock of DSCC
           from Diamond Shamrock Corporation and the 1987 merger of DSCC into
           OxyChem, a court in New Jersey found that OxyChem is a legal successor to
           DSCC, and to certain environmental liabilities resulting from Kolker Chemical
           Works, Inc.’s, Diamond Alkali Company’s, and DSCC’s historical operations of
           the Lister Plant from the late 1940s through the 1960s.

   Id. at 7.

           41.    The response goes on to say that OxyChem is “not a legal successor for all purposes

   nor is it a successor in equity or otherwise for all actions taken by DSCC or its predecessors in

   operating the Lister Plant decades before OxyChem bought the stock of DSCC.” Id. at 7 (emphasis

   in original). It asserts that “if there were intentional acts to dispose of hazardous substances in

   violation of law or regulation by DSCC or its predecessors before OxyChem purchased the stock

   of DSCC, neither liability for such intentional disposal nor equitable responsibility for such

   intentional conduct can be attributed to OxyChem.” Id.

           42.    OxyChem’s interrogatory response cites the following to suggest that OxyChem

   somehow divested itself of Lister Plant-related liabilities: (a) a 1984 Assignment and Assumption

   Agreement in which DSCC purported to assign and transfer certain assets and liabilities to an

   entity called Diamond Shamrock Corporate Company; (b) indemnity provisions in the 1986 Stock

   Purchase Agreement whereby Oxy-Diamond Alkali Corporation acquired the stock of DSCC; and




                                                   10
                                                                                             15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 11 of 13 PageID: 22003



   (c) a New Jersey Superior Court order enforcing an indemnity provision in the 1986 Stock

   Purchase Agreement. Id.

           43.     According to OxyChem, “in 1984 . . . DSCC transferred all company assets and

   liabilities other than those related to DSCC’s active Chemicals Business to a separate company,

   Diamond Shamrock Corporate Company, which was not acquired by OxyChem, but was later

   merged with Maxus.” Id.

           44.     “As a result,” OxyChem contends, “the DSCC stock acquired by OxyChem

   represented assets and liabilities related only to DSCC’s active Chemicals Business, and not to the

   discontinued agricultural chemicals businesses . . . at the long-closed Lister Plant.” Id.

           45.     OxyChem further asserts that DSC II “assumed responsibility” “for any possible

   residual environmental liability from . . . discontinued businesses that somehow remained with the

   stock of DSCC” through indemnity provisions in the 1986 Stock Purchase Agreement. Id.

           46.     OxyChem says that a New Jersey court found that the Lister Plant-related liabilities

   were transferred from DSCC to DSC II in 1986 when DSC II sold DSCC’s stock to Oxy-Diamond

   Alkali Corporation. Id.

           47.     OxyChem further denies its successor liability in its Answer to Defendants’

   Counterclaims (ECF Nos. 763–833). Specifically, it “denies it is the Diamond Alkali Company

   or that it is the corporate successor to ‘all the liabilities of the Diamond Alkali Company.’” Pl.

   Occidental Chem. Corp.’s Answer & Affirmative Defenses to Consolidated Countercls.’ Against

   All Defs. ¶ 8. And it denies “that OxyChem is the corporate successor to the entities that owned

   and operated the Lister Plant from the mid-1940s through 1969 and is responsible for those

   entities’ conduct and liabilities.” Id. at 31.




                                                    11
                                                                                                15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 12 of 13 PageID: 22004



          48.    On November 1, 2019, undersigned counsel informed counsel for OxyChem that

   the SPG intended to file “a motion for partial summary judgment that OxyChem is liable as the

   successor-in-interest to the Kolker and Diamond entities.” Ex. 32 (Oct. and Nov. 2019 email

   thread between the SPG’s and OxyChem’s counsel.)

          49.    OxyChem’s counsel responded that “OxyChem disputes the issues, but does not

   oppose Defendants’ filing their motions.” Id.



   Dated: March 9, 2020                 Respectfully submitted,


                                        PRETI, FLAHERTY, BELIVEAU & PACHIOS, LLP

                                        By: /s/ Jeffrey D. Talbert
                                          Jeffrey D. Talbert, Esq. (admitted pro hac vice)
                                          One City Center, PO Box 9546
                                          Portland, ME 04112
                                          Telephone: 207.791.3239
                                          Email: jtalbert@preti.com

                                        SHOOK, HARDY & BACON L.L.P.

                                        By: /s/ Joseph H. Blum
                                          Joseph H. Blum, Esq. (NJ Bar No. 010211984)
                                          Two Commerce Square
                                          2001 Market Street, Suite 3000
                                          Philadelphia, PA 19103-7014
                                          Telephone: 215.278.2555
                                          Email: jblum@shb.com

                                           David R. Erickson, Esq. (admitted pro hac vice)
                                           255 Grand Boulevard
                                           Kansas City, MO 64108-2613
                                           Telephone: 816.474.6550
                                           Email: derickson@shb.com

                                        Common Counsel for the Small Parties Group




                                                   12
                                                                                             15309816.1
Case 2:18-cv-11273-MCA-JAD Document 951 Filed 03/09/20 Page 13 of 13 PageID: 22005



                                     CERTIFICATE OF SERVICE

          I, Joseph H. Blum, hereby certify that on March 9, 2020 I caused a copy of the foregoing

   Statement of Material Facts in Support of the Small Parties Group’s Motion for Partial

   Summary Judgment on Occidental Chemical Corporation’s Successor Liability to be served

   via electronic filing on all counsel of record.



   Dated: March 9, 2020                   /s/ Joseph H. Blum
                                          SHOOK, HARDY & BACON L.L.P.
                                          2555 Grand Blvd.
                                          Kansas City, MO 64108
                                          Telephone: 816.474.6550
                                          David R. Erickson, Esq. (admitted pro hac vice)
                                          Joseph H. Blum, Esq. (NJ Bar No. 010211984)




                                                     13
                                                                                            15309816.1
